Execution Version 

Exhibit 10.03

 

 





FIRST AMENDMENT TO THE AMENDED AND RESTATED JET FUEL LICENSE AGREEMENT





 

This First Amendment to the Amended and Restated Jet Fuel License Agreement (the
“Amendment”) is entered as of February 14, 2017 by and between Amyris, Inc., a
corporation organizing and existing under the laws of the state of Delaware,
with its place of business at 5885 Hollis Street, Suite 100, Emeryville,
California 94608 (“AMYRIS”) and Total-Amyris BioSolutions B.V., a private
company with limited liability under the laws of the Netherlands (besloten
vennootschap met bepekte aansprakelijkheid)(“Company”). AMYRIS and Company are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

 



RECITALS



 

WHEREAS, on December 2, 2013 the Parties entered into a License Agreement, which
was amended and restated, effective March 21, 2016 (the “Agreement”); and



 

WHEREAS the Parties now desire to further amend a provision in the Agreement.

 



NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Parties, intending to be legally bound, agree to the
following provisions and to amend the Agreement, as follows:

 

1.      Defined Terms; Construction. All capitalized terms used, but not
defined, in this Amendment have the same meaning as in the Agreement. References
herein to a “Section” of the Agreement include the corresponding “Article” of
the Agreement.

 



2.      Formatting Errors. The Parties desire to amend certain formatting errors
found in the Agreement:

 



a.The third WHEREAS clause in the Agreement is incorrectly formatted as
subsection “a”. Such formatting is hereby deleted.

 

b.No Article was identified as Article 1 of the Agreement, with the first
Article in the Agreement erroneously being identified as Article 2. Therefore,
each Article number is hereby reduced by one digit, with Article 2 becoming
Article 1, Article 3 becoming Article 2, Article 4 becoming Article 3, and so
on.

 



All references hereinafter to a specific “Section” or an “Article” of the
Agreement shall reflect the reformatting changes set forth in this Amendment.



 

3.      Amendment to Section 3.D(iii)(d). Pursuant to Section 10.B of the
Agreement, Section 3.D(iii)(d) of the Agreement is hereby deleted in its
entirety and replaced by the following:





 





Execution Version 

 

“(d) The Parties intend that each escrow agreement governing the Escrowed
Materials is “an agreement supplementary to” this Agreement, as that phrase is
used in section 365(n) of the Bankruptcy Code. Company will have the right to a
permanent release of the Escrowed Materials from the Escrow Agent to Company
upon the occurrence of any of the following:

 

(i) at such time as Company is entitled to exercise the license granted in
Section 3.A(i)(b);

 

(ii) upon the filing of a case under the Bankruptcy Code by or against AMYRIS or
any Co-Licensor (as such term is defined in Section 8.E.2.);

 

(iii) if the Bankrupt Entity rejects the Agreement in a case under the
Bankruptcy Code and Company has made the 365(n) Election (as such term is
defined in Section 2.B.(iii)); or

 

(iv) if AMYRIS or an AMYRIS Affiliate is a Bankrupt Entity, on the written
request by Company to the trustee or debtor in possession in such bankruptcy
case, and to Escrow Agent, to provide the Escrowed Materials as contemplated
pursuant to Bankruptcy Code section 365(n)(4).”



 

4.      Amendment to Section 9.G. Company hereby designates the following
address for purposes of receiving notice under the Agreement:

 



Total Amyris BioSolutions B.V.



Hoogoorddreef 15



Amsterdam,



The Netherlands



 

With a copy to (which shall not constitute notice):

 



c/o Total Raffinage Chimie



2, place Jean Millier – La Défense 6



92078 Paris La Défense Cedex



France
Attn:



Fax. No.:



Email:

 



With a copy to (which shall not constitute notice):



 

Legal Department



Total Energies Nouvelles Activités USA



24 Cours Michelet



92800 Courbevoie



France
Attn: Department Head

 



5.      No Other Changes. Except as specifically modified herein, all other
terms of the Agreement shall remain in full force and effect. This Amendment and
the Agreement shall be read together, as one document. All references to the
Agreement or in any other document referencing the Agreement shall be deemed to
be a reference to the Agreement as amended by this Amendment.



 

[Remainder of page intentionally left blank; signature page follows]

 



2 of 3

Execution Version 

 

 

This Amendment is executed by the authorized representatives of the Parties as
of the date first above written.



 



AMYRIS, INC.

 

TOTAL-AMYRIS BIOSOLUTIONS BV.

         

By:

/s/ John Melo

 

By:

/s/ Phillipe Marchand

 

Name:

John Melo

 

Name:

Phillipe Marchand

 

Title:

President & CEO

 

Title:

General Manager

                   

By:

/s/ Xavier de Maupeou

       

Name:

Xavier de Maupeou

       

Title:

General Manager

                   

By:

/s/ Remi Bourgeois

       

Name:

Remi Bourgeois

       

Title:

General Manager

 



 

 

 

3 of 3





 



